DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A directed to Figure 3 in the reply filed on 11/14/2022 is acknowledged. Applicant has shown claims 1, 5-8, and 13-15 as reading on the elected species. Claims 2-4, 9-12, and 16-20 are currently withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0086798 (Tani hereinafter).
Regarding claim 1, Tani teaches a compressor that discloses a casing (Casing 10); an electric motor housed in an internal space of the casing (Electric motor made of rotor 8 and stator 7 per ¶ 48); a drive shaft rotated by the electric motor (Shaft 4 per ¶ 48); and a compression mechanism driven by the drive shaft to compress a refrigerant and discharge the compressed refrigerant to the internal space (Compressor shown in Figure 7 and described in ¶ 49), the internal space including a first space formed near one axial end of the electric motor (Space above the motor), and a second space formed near another axial end of the electric motor (Space below the motor), the electric motor including a stator (Stator 7) and a rotating member (Rotor 8), the stator being fixed to the casing (Evident from Figure 7), the rotating member including a rotor rotatably inserted into the stator (Rotor 8 as seen in Figure 7), the electric motor having a refrigerant flow path through which the first and second spaces communicate with each other (Passageway 7a to outlet at 20/20b), the refrigerant flow path including a first flow path into which the refrigerant in the first space or the second space flows (First flow path at 21a for air to enter the pathway leading to 8c), and a rotor flow path extending axially across the rotor and connected to an outflow end of the first flow path (Pathway 8c), the first flow path including a second flow path extending from the rotor flow path toward an outer periphery of the rotor (Outflow passageway near 20/20b).
Regarding claim 5, Tani teaches a compressor that discloses a casing (Casing 10); an electric motor housed in an internal space of the casing (Electric motor made of rotor 8 and stator 7 per ¶ 48); a drive shaft rotated by the electric motor (Shaft 4 per ¶ 48); and a compression mechanism driven by the drive shaft to compress a refrigerant and discharge the compressed refrigerant to the internal space (Compressor shown in Figure 7 and described in ¶ 49), the internal space including a first space formed near one axial end of the electric motor (Space above the motor), and a second space formed near another axial end of the electric motor (Space below the motor), the electric motor including a stator (Stator 7) and a rotating member (Rotor 8), the stator being fixed to the casing (Evident from Figure 7), the rotating member including a rotor rotatably inserted into the stator (Rotor 8 as seen in Figure 7), the electric motor having a refrigerant flow path through which the first and second spaces communicate with each other (Passageway 7a to outlet at 20/20b), the refrigerant flow path including a first flow path into which the refrigerant in the first space or the second space flows (First flow path at 21a for air to enter the pathway leading to 8c), a rotor flow path extending axially across the rotor and connected to an outflow end of the first flow path (Pathway 8c), an outflow path having a first opening that opens to one of the first space or the second space (Outflow near 20/20b), and an inflow path having a second opening that opens to another one of the first space or the second space (Inflow path at 21a with opening to the second space), the outflow path extending from the rotor flow path toward an outer periphery of the rotor (Evident from Figure ), and the first opening being closer to the outer periphery of the rotor than the second opening (Figure 7 shows that the opening for 20 leading to the first space is closer to the periphery of the rotor 8 and the opening near 21a leading from the second space). 
Regarding claim 6, Tani’s teachings are described above in claim 5 where Tani further discloses that the first space is located above the electric motor (Evident of Figure 7 and the rejection of claim 5 above), the second space is located below the electric motor to form an oil reservoir in which oil is stored (Area below the motor with oil sump 10g), an outer peripheral surface of the stator has a groove through which the first and second spaces communicate with each other (Groove 7a), the first opening opens to the first space (Opening at 20/20b), and the second opening opens to the second space (Opening near 21a).
Regarding claim 7, Tani’s teachings are described above in claim 6 where Tani further discloses that the first flow path includes a second flow path extending from the rotor flow path toward the outer periphery of the rotor (Flow path from 21a to 8c), and the inflow path is the second flow path (Evident from Figure 7).
Regarding claim 8, Tani’s teachings are described above in claim 1 where Tani further discloses that the rotating member includes a balance weight fixed to an axial end of the rotor (Weights 8a and 8b on opposing axial ends), and the first flow path is formed in the balance weight (Weight 8b in Figure 7).
Regarding claim 13, Tani’s teachings are described above in claim 5 where Tani further discloses that the rotating member includes a balance weight fixed to an axial end of the rotor (Weights 8a and 8b on opposing axial ends), and the first flow path is formed in the balance weight (Weight 8b in Figure 7).
Regarding claim 14, Tani’s teachings are described above in claim 6 where Tani further discloses that the rotating member includes a balance weight fixed to an axial end of the rotor (Weights 8a and 8b on opposing axial ends), and the first flow path is formed in the balance weight (Weight 8b in Figure 7).
Regarding claim 15, Tani’s teachings are described above in claim 7 where Tani further discloses that the rotating member includes a balance weight fixed to an axial end of the rotor (Weights 8a and 8b on opposing axial ends), and the first flow path is formed in the balance weight (Weight 8b in Figure 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746